DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
1.	Applicant’s arguments and/or amendments, filed 2/16/2021, have been fully considered but are moot in view of the new ground(s) of rejection.  Regarding Applicant’s arguments to new claim 14, see ¶4 below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,2,8,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. USP 6,616,135 in view of Harada et al. USP 10,399,364.
	Shida discloses, regarding claim 1, a medium processing apparatus (fig.2) comprising:
a receiving portion (11) that receives media to be processed;
a transport path that transports the media received from the receiving portion:

a second processing unit (30) that performs second processing on the media received from the receiving portion and not processed by the first processing unit or the media received from the receiving portion and processed by the first processing unit (C7/L6-17, C10/L3-14), wherein
the transport path includes: a first transport path that transports the media received from the receiving portion to the second processing unit and a second transport path that branches from the first transport path and transports the media received from the receiving portion to the first processing unit,
the first processing unit (138) is located vertically below the second processing unit, and the first processing unit has a portion overlapping with the second processing unit when viewed in a vertical direction (see fig.3).
Regarding claim 11, a recording system comprising: a recording unit (100) that includes a recording section recording on a medium; and the medium processing apparatus according to claim 1, which processes the medium after the recording by the recording section (fig.1-3).
Regarding claim 12, a recording system comprising:
a recording unit (100) that includes a recording section performing recording on a medium; the medium processing apparatus according to claim 1, which processes the medium after the recording by the recording section; and
a saddle stitching unit that is provided outside the medium processing apparatus, receives the medium discharged from the medium processing apparatus, and performs 
	Shida does not expressly disclose the first processing is processing of drying the media or the remaining limitations of claims.
	Harada teaches [regarding claim 1] a first processing of drying the media (C16/L17-34), and [regarding claim 2] wherein the second processing is end stitching processing of stitching ends of the media (C6/L58-62), wherein [regarding claim 8] the first processing unit includes a drying processing unit that performs drying processing on the media, and a loop-like transport path including the drying processing unit and configured to circumferentially transport the media (fig.8), wherein [regarding claim 13] the first processing is processing of drying the media by heating the media (C16/L17-34).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a first process of drying the media, and wherein the second processing is end stitching processing of stitching ends of the media, wherein the first processing is processing of drying the media by heating the media, as taught by Harada, in the device of Shida, for the purpose of accelerating the drying of the media prior to second processing so as to not smear ink during second processing of end stitching.

4.	Claims 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo PGPub 2019/0193425.
	Kubo discloses, regarding claim 14, a medium processing apparatus comprising: 

a first processing unit (50) that performs first processing, in the housing, on the media received from the receiving portion; and
a second processing unit (70) that performs second processing, in a housing (71), on the media received from the receiving portion and not processed by the first processing unit or the media received from the receiving portion and processed by the first processing unit (see at least ¶0035), wherein the first processing is processing of drying the media (see at least ¶0027), and
the first processing unit is located vertically below the second processing unit in the housing, and the first processing unit has a portion overlapping with the second processing unit when viewed in a vertical direction (see at least fig.2).
Kubo does not expressly disclose the first processing unit and the second processing unit perform processing in the same housing; however, at the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the first processing unit and the second processing unit in the same housing since one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Kubo further discloses, regarding claim 15, wherein the second processing is end stitching processing of stitching ends of the media (see at least ¶0037).

Allowable Subject Matter
5.	Claims 3-7,9,10,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        2/18/2021